



Exhibit 10.2
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of January 1,
2019 (the “Effective Date”) by and between Douglas Emmett, Inc. (the “Company”),
Douglas Emmett Properties, LP (the “Partnership”), and Kenneth Panzer
(“Executive”) with respect to the following facts and circumstances:
WHEREAS, during the Agreement Term (as defined below), the Company desires to
continue to engage Executive as the Chief Operating Officer of the Company on
the terms and conditions and for the consideration set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Effectiveness; Term of Employment. Subject to the provisions of Section 7 of
this Agreement, Executive shall be employed by the Company on the terms and
subject to the conditions set forth in this Agreement for a period commencing on
the Effective Date and ending on December 31, 2023 (the “Agreement Term”).
2.Position; Duties. During the Agreement Term, Executive shall serve as Chief
Operating Officer of the Company and the Partnership, or in such other position
as may be assigned to Executive by the Company. In such position, Executive
shall have such duties and authority commensurate with such position as shall be
determined from time to time by the Board of Directors of the Company (the
“Board”) including such duties and responsibilities with respect to any
subsidiary, affiliate or joint venture of the Company (each a “Subsidiary”).
Subject to the discretion of the Nominating Committee of the Board, Executive
shall serve as a member of the Board and of the board of directors (or
equivalent) of any Subsidiary without additional compensation. Executive's
duties will be principally performed at the Company's headquarters, which will
be located within the West Side of Los Angeles, with such travel consistent with
recent practice as may be required to perform his duties hereunder as reasonably
requested by the Company.
3.Base Salary. During the Agreement Term, the Company shall pay Executive a base
salary at the annual rate of $1,000,000, payable in regular installments in
accordance with the Company's usual payment practices. With Executive’s consent,
his base salary may be temporarily reduced below the annual rate of $1,000,000.
Executive's salary shall be reviewed at least annually by the Compensation
Committee of the Board (the “Committee”) and Executive shall be entitled to such
increases in Executive's base salary, if any, as may be determined from time to
time in the sole and absolute discretion of the Committee. Executive's annual
base salary, as in effect from time to time, is hereinafter referred to as the
“Base Salary.”
4.Annual Bonus. With respect to each fiscal year during the Agreement Term,
Executive shall be eligible to earn an annual bonus award (the “Annual Bonus”)
based on the Executive’s individual performance and the Company’s overall
performance during the year, as well as the overall annual compensation of
executives at a benchmark group of comparable companies, all as reasonably
determined by the Committee. At the discretion of the Compensation Committee,
the Annual Bonus may be payable in cash or equity grants, so long as the equity
involved is publicly traded or may be exchanged for equity that is publicly
traded. Following any Change of Control as defined in Executive’s LTIP awards
granted in 2018 (a “Change of Control”), the Salary plus Annual Bonus may not be
less than the Annual Compensation (as herein after defined) for the calendar
year prior to the year in which the Change of Control occurred. The Company will
pay or grant any Annual Bonus earned by Executive with respect to a given fiscal
year no later than the earlier of (i) the fifteenth day of the third month
following the end of such fiscal year or (ii) the date that other senior
executives are paid similar bonuses.


1

--------------------------------------------------------------------------------





5.Employee Benefits. During the Agreement Term, Executive shall be entitled (i)
to participate in the Company's employee welfare and retirement benefit plans
and perquisite programs, subject to such modification as the Company may
reasonably determine necessary or appropriate, on the same basis as those
benefits are generally made available to other senior executives of the Company;
(ii) to the use of and payment of all related expenses for an automobile, in
amounts and on terms not less favorable than those provided to Executive by the
Company prior to the Effective Date; (iii) medical and dental benefits (without
any co-payment) for Executive, Executive's spouse and Executive's eligible
dependents on terms not less favorable than those provided to Executive by the
Company prior to the Effective Date; (iv) to participate in any future
compensation plans implemented for executives of the Company on a basis
commensurate with his position; and (v) to use his assistant(s) for personal
matters to an extent reasonably consistent with past practices at the Company
(all aforementioned entitlements collectively “Employee Benefits”). Executive
shall be indemnified by the Company for all actions taken during the Agreement
Term, as an officer, director or agent of the Company or its Subsidiaries to the
full extent provided under law or pursuant to Executive’s Indemnification
Agreement with the Company. Subject to the policies and procedures of the
Company, in addition to any accrued personal time off (“PTO”) as of the
Effective Date, Executive shall be entitled to accrue twenty five (25) paid days
of PTO per year during the Agreement Term.
6.Business Expenses. In accordance with the Company’s policies as in effect from
time to time, the Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in the performance of Executive's duties through
the end of the Agreement Term.
7.Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 7 shall exclusively govern Executive's rights upon
termination of employment with the Company. Following Executive's termination of
employment, except as set forth in this Section 7, Executive (and Executive’s
legal representative and estate) shall have no further rights to any
compensation or any other benefits under this Agreement.
7.1.    Definitions.
“Accrued Rights” means the sum of the following: (i) any accrued but unpaid Base
Salary through the date of termination (the “Termination Date”); (ii) a payment
in respect of all unpaid, but accrued and unused PTO through the Termination
Date; (iii) any Annual Bonus actually approved by the Compensation Committee but
unpaid as of the Termination Date, (iv) reimbursement for any unreimbursed
business expenses properly incurred by Executive in accordance with Company
policy through the Termination Date; (v) such rights, if any, under any awards
made to Executive prior to the Termination Date under the Company’s 2006 Omnibus
Stock Incentive Plan (the “Plan”) and other compensation programs and Employee
Benefits to which Executive may be entitled upon termination of employment
according to the documents governing such benefits; and (vi) any existing rights
to indemnification for acts occurring prior to the Termination Date.
“Cause” means any of the following: (i) any act or omission by Executive which
constitutes intentional misconduct or an intentional violation of law; (ii) an
act of fraud, conversion, misappropriation or embezzlement by Executive; (iii)
conviction, indictment (or its procedural equivalent), entering a guilty plea or
plea of no contest with respect to a felony, or the equivalent of a felony, or
any crime involving any moral turpitude with respect to which imprisonment is a
common punishment; or (iv) any other failure (other than any failure resulting
from incapacity due to physical or mental illness) by Executive to perform his
material and reasonable duties and responsibilities as an employee, director or
consultant of the Company, or any material breach of this Agreement by
Executive, in either case which continues for ten (10) days following written
notice from the Company (except in the case of a willful failure or a willful
breach, which shall require no cure period). For purposes of this paragraph, no
act, or failure to act, on Executive's part shall be considered “willful” unless
the Executive acted, or failed to act, in bad faith or without reasonable belief
that his act or failure to act was in the best interest of the Company or any
Subsidiary.
“Disability” means physical or mental incapacity whereby Executive has been, or
it is reasonably certain that Executive will be, unable to perform the essential
functions of Executive's duties, with or without reasonable accommodation, for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period.


2

--------------------------------------------------------------------------------





“Good Reason” shall be present where Executive gives notice to the Board of his
voluntary resignation within ninety (90) days after the occurrence of any of the
following, without Executive’s written consent: (i) the failure of the Company
to pay or cause to be paid Executive’s Base Salary or Annual Bonus, when due
hereunder, which continues for ten (10) days following written notice from
Executive (except in the case of a willful failure which shall require no cure
period); (ii) (a) a material change in either Executive’s status or the status
of the person to whom he reports, including title, position, duties, authority
or scope of discretion or responsibility (in each case measured as of the date
hereof, subject to any changes to which Executive has consented in writing); (b)
any material adverse change in the demands placed on Executive in terms of time
or work; or (c) Executive being removed without his consent from the Board, or
not being reelected to the Board, in each case which continues for thirty (30)
days following written notice from Executive (except in the case of a willful
breach, which shall require no cure period); (iii) relocation of the Company's
executive offices to a location outside of the West Side of Los Angeles; (iv)
the failure of the Company to obtain the express written assumption of this
Agreement pursuant to Section 10.5 hereof (unless this Agreement is assumed by
operation of law) on any Change of Control; or (v) any other material breach by
the Company of this Agreement which continues for thirty (30) days following
written notice from Executive (except in the case of a willful breach, which
shall require no cure period). Prior to a Change of Control only, “Good Reason”
shall not include (ii) (a).
7.2.    Termination by the Company for Cause or By Executive's Resignation
without Good Reason. The Agreement Term and Executive's employment hereunder may
be terminated by the Company for Cause and shall terminate upon Executive's
resignation without Good Reason, and in either case Executive shall be entitled
to receive only his Accrued Rights.
7.3.    Termination upon Death or Disability. The Agreement Term and Executive's
employment hereunder shall terminate upon Executive's death or, upon notice from
the Company or Executive, of Disability. Upon termination of Executive’s
employment hereunder due to death or Disability, Executive's legal
representative or estate (as the case may be) shall be entitled to receive (i)
the Accrued Rights plus (ii) continued medical and dental benefits (comparable
to those enjoyed prior to the Termination to the extent possible) for a period
of twelve (12) months following the Termination Date for Executive and
Executive's spouse and eligible dependents who at the time of Executive's
termination are enrolled in the Company’s medical plan, with the cost to be
borne by the Company to the same extent as prior to the Termination Date.
Executive acknowledges that such benefit continuation is intended, and shall be
deemed, to satisfy the obligations of the Company and any of its subsidiaries
and affiliates to provide continuation of benefits under Section 4980B of the
Internal Revenue Code of 1986, as amended, and any corresponding provisions of
any applicable state law (“COBRA”) for such period and in satisfying such
obligation the Company may pay any applicable COBRA premiums.
7.4.    Termination by the Company without Cause or Resignation by Executive for
Good Reason. The Agreement Term and Executive's employment hereunder may be
terminated by the Company without Cause at any time and for any reason or by
Executive's resignation for Good Reason at any time upon thirty (30) days
written notice by the terminating party, although the Company may waive services
during that period. If Executive's employment is terminated by the Company
without Cause (other than by reason of death or Disability) or if Executive
resigns for Good Reason, Executive shall be entitled to receive the Accrued
Rights. In addition to Accrued Rights, and provided that Executive first
executes and returns to the Company within 60 days after the Termination Date
(and does not revoke) a release of all claims (other than the Accrued Rights and
any other post termination rights under this Agreement) in a form and substance
reasonably satisfactory to the Company ("Release”), and subject to Executive's
continued compliance with the provisions of Section 8 of this Agreement (to the
extent expressly applicable after the Term), Executive shall receive:


3

--------------------------------------------------------------------------------





7.4.1.    an amount (the “WCGR Payment”), which shall be payable in a lump sum
without discount ten (10) days after receipt of Executive’s timely signed
Release; provided that, if the Termination Date is less than seventy (70) days
prior to a calendar year end, the payment shall be made no earlier than January
1 of the following calendar year. The WCGR Payment shall be equal to three (3)
times the average of the Executive’s "Annual Compensation” over the last three
full calendar years ending prior to the termination date. “Annual Compensation”
for each calendar year means the sum of Executive’s Base Salary and Annual Bonus
with respect to that calendar year. Annual Compensation does not include the
value of equity awards issued under the Plan for long-term or one-time grants,
outperformance plans, or other similar compensation. The only equity awards
included in Annual Compensation shall be those made at the Company’s option in
lieu of cash as part of Executive’s Annual Bonus. In calculating Annual
Compensation, the value of any equity (including stock or LTIPs) shall be its
face value on the date of grant.
7.4.2.    continued medical and dental benefits (comparable to those enjoyed
prior to the Termination to the extent possible) for a period of three (3) years
following the Termination Date for Executive, Executive's spouse and Executive's
eligible dependents who at the time of Executive's termination are enrolled in
the Company’s benefits plans, with the cost to be borne by the Company to the
same extent as prior to the Termination Date. Executive acknowledges that such
benefit continuation is intended, and shall be deemed, to satisfy the
obligations of the Company and any of its subsidiaries and affiliates to provide
continuation of benefits under COBRA for such period and in satisfying such
obligation the Company may pay any applicable COBRA premiums.
7.5.    Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive's death) shall be
communicated by written notice to the other party, which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated and the date of employment
termination.
7.6.    Employee Termination and Board/Committee/Officer Resignation. Upon
termination of Executive's employment for any reason, Executive's employment
with the Company and each Subsidiary shall be terminated and Executive shall be
deemed to resign, as of the date of such termination and to the extent
applicable, from the boards of directors (and any committees thereof) of the
Company and any Subsidiary and affiliates and as an officer of the Company and
any Subsidiary. Executive shall confirm such resignation(s) in writing to the
Company.
7.7.    Mail and Email. In accordance with Executive’s reasonable instructions,
the Company will (i) promptly after any Termination, provide Executive with an
electronic copy of all information (including archived emails, contacts and
calendar items) in Executive’s Company database used in Outlook (and any
replacement or supplemental database or program he or his assistant(s) may use
for his correspondence and calendaring) and (ii) for a period of three years
after any Termination, the Company will forward to Executive all emails
addressed to Executive’s company email accounts and all mail addressed to
Executive received by the Company.
8.Covenants.
8.1.    Confidentiality. Executive has executed the Company’s standard
Confidentiality, Proprietary Information and Inventions Agreement, which will
continue to apply according to its terms.
8.2.    Non-solicitation. Executive has executed the Company’s standard
Confidentiality, Proprietary Information and Inventions Agreement, which will
continue to apply according to its terms, except that the restriction on
solicitation of employees shall not apply to Executive’s assistant(s).


4

--------------------------------------------------------------------------------





8.3.    Full time; Non competition. During the Agreement Term, Executive will
devote Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly;
except that nothing herein shall preclude Executive from accepting appointment
to or continuing to serve on any board of directors or trustees of any trade
organization or any charitable organization or engaging in any activities or
manage his investments and affairs so long as such activities in the aggregate
do not interfere with the performance of Executive’s duties hereunder or
conflict with this Section 8.3. During the Agreement Term, without the prior
approval of the Board, Executive shall not in any county, where the Company
and/or any Subsidiaries directly or indirectly engages in business or is
actively contemplating engaging in business: (i) engage in a competing business
for Executive’s own account; (ii) enter the employ of, or render any consulting
or any other services to, any entity that competes with the Company and/or any
of its affiliates; or (iii) become interested in any such competing entity in
any capacity, including as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant; provided, however, Executive
may own, directly or indirectly, solely as a passive investment, 5% or less of
any class of securities of any entity traded on any national securities exchange
and any assets acquired in compliance with this Section. A business shall not be
deemed a “competing business” if it does not invest in or deal with the same
basic product type as the Company does from time to time. At this time, the
basic product type of the Company is large and mid-size office buildings and
multi-family properties in Los Angeles County and Hawaii (larger than 50,000 sq.
ft. for office properties and 50 units for apartment buildings).
8.4.    Company Policies. During the Agreement Term, Executive shall also be
subject to and shall abide by all written reasonable policies and procedures of
the Company provided to him, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest,
except to the extent that such policies and procedures conflict with the
provisions of this Agreement, in which case this Agreement shall control.
Executive acknowledges that the Company may make reasonable amendments to any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version which the Company had provided to
him.
8.5.    Intellectual Property. Executive has executed the Company’s standard
Confidentiality, Proprietary Information and Inventions Agreement, which will
continue to apply according to its terms.
8.6.    General. Executive and the Company intend that: (i) this Section 8
concerning (among other things) the exclusive services of Executive to the
Company and/or its Subsidiaries shall be construed as a series of separate
covenants; (ii) if any portion of the restrictions set forth in this Section 8
should, for any reason whatsoever, be declared invalid by an arbitrator or a
court of competent jurisdiction, the validity or enforceability of the remainder
of such restrictions shall not thereby be adversely affected; and
(iii) Executive declares that the territorial and time limitations set forth in
this Section 9 are reasonable and properly required for the adequate protection
of the business of the Company and/or its Subsidiaries. In the event that any
such territorial or time limitation is deemed to be unreasonable by an
arbitrator or a court of competent jurisdiction, Executive agrees to the
reduction of the subject territorial or time limitation to the area or period
which such arbitrator or court shall have deemed reasonable. All of the
provisions of this Section 8 are in addition to any other written agreements on
the subjects covered herein that Executive may have with the Company and/or any
of its Subsidiaries and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.


5

--------------------------------------------------------------------------------





8.7.    Specific Performance. Executive acknowledges and agrees that the
confidential information, non-solicitation, intellectual property rights and
other rights of the Company referred to in Section 9 of this Agreement are each
of substantial value to the Company and/or its subsidiaries and affiliates and
that any breach of Section 8 by Executive would cause irreparable harm to the
Company and/or its Subsidiaries, for which the Company and/or its Subsidiaries
would have no adequate remedy at law. Therefore, in addition to any other
remedies that may be available to the Company and/or any of its Subsidiaries
under this Agreement or otherwise, the Company and/or its Subsidiaries shall be
entitled to obtain temporary restraining orders, preliminary and permanent
injunctions and/or other equitable relief to specifically enforce Executive’s
duties and obligations under this Agreement, or to enjoin any breach of this
Agreement, without the need to post a bond or other security and without the
need to demonstrate special damages. Furthermore, Executive agrees that any
damages suffered by the Company and/or its Subsidiaries as a result of
Executive’s breach of Executive’s duties and obligations under this Agreement
shall entitle the Company and/or its Subsidiaries to offset such damages against
any payments to be made pursuant to this Agreement, to the extent permitted by
applicable law.
9.Section 280G Payments. Notwithstanding anything in this Agreement to the
contrary , if as a result of change of ownership or effective control covered by
Section 280G of the 1986 Internal Revenue Code, as amended (the “Code”) or any
successor provision, any Payments due to Executive would be subject to the
excise tax imposed by Section 4999 of the Code, Executive shall have the option,
exercised in writing within sixty (60) days after the change of control
involved, to eliminate or reduce such Payments, in such amounts and such order
of priority as Executive may specify in such notice; provided that any and all
Payments that are not “nonqualified deferred compensation” as defined for
purposes of Section 409A of the Code shall be reduced and eliminated before any
Payment of nonqualified deferred compensation is reduced or eliminated, and any
reduction or elimination of Payments that are nonqualified deferred compensation
shall be made in reverse chronological order of their respective payment due
dates. “Payment” means any payment, benefit and/or any other amount in the
“nature of compensation” to or for the benefit of Executive (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions resulted in that change of ownership or
effective control of the Company or any person affiliated with the Company or
such person). Notwithstanding any other agreement relating to any Payment, no
Payment shall be made until the end of the notice period.
10.Miscellaneous.
10.1.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without regard
to conflicts of laws principles or rules thereof.
10.2.    Entire Agreement; Amendment. This Agreement represents the entire
agreement and understanding between the parties with respect to Executive’s
employment and, except as expressly stated in this Agreement, supersedes any
prior agreement, understanding or negotiations respecting such subject. No
change to or modification of this Agreement shall be valid or binding unless it
is in writing and signed by Executive and a duly authorized director of the
Company.
10.3.    No Waiver. Failure to insist upon strict compliance with any of the
terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. No waiver of any breach of any term or
provision of this Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Agreement. No waiver shall be binding unless in writing
and signed by the party waiving the breach.
10.4.    Severability; Invalid Provision. In the event that any one or more of
the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby. The
parties understand and agree that if any provision of this Agreement shall, for
any reason, be adjudged by any court or arbitrator of competent jurisdiction to
be invalid or unenforceable, such judgment shall not affect, impair, or
invalidate the remainder of this Agreement, but shall be confined in its
operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered.


6

--------------------------------------------------------------------------------





10.5.    Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a successor in interest to substantially all of the
business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place (except to the extent such assumption
would occur by operation of law). It is anticipated that the Executive’s
employer of record and salary and bonus payor may be the Partnership or another
Subsidiary, but the Company and the Partnership will be jointly and severally
liable for all amounts payable to Executive hereunder.
10.6.    Set Off. The Company’s obligation to pay Executive the amounts provided
and to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
Subsidiaries to the extent permitted by applicable law.
10.7.    Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties’ respective personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
10.8.    Notice. Any and all notice given hereunder shall be in writing and
shall be deemed to have been duly given when received, if personally delivered;
when transmitted, if transmitted by telecopy, or electronic or digital
transmission method, upon receipt of telephonic or electronic confirmation; the
day after the notice is sent, if sent for next day delivery to a domestic
address using a generally recognized overnight delivery service (e.g., FedEx);
and upon receipt, if sent by certified or registered mail, return receipt
requested. In each case notice will be sent as follows:
If to the Company:
Douglas Emmett, Inc.

1299 Ocean Avenue, Suite 1000
Santa Monica, CA 90401
Attention: Chief Operating Officer
Telephone: (310) 255-7700


If to Executive:
Kenneth Panzer

1299 Ocean Avenue, Suite 1000
Santa Monica, CA 90401
Telephone: (310) 255-7700


Either party may change its address and/or facsimile number for notice purposes
by duly giving notice to the other party pursuant to this Section.
10.9.    Executive's Representations. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound. Executive represents and warrants that he is not subject to any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity in
any way relating to the right or ability of Executive to be employed by and/or
perform services for the Company and its Subsidiaries. Executive further
represents and warrants that he has not brought to or disclosed to the Company
or to its Subsidiaries, and covenants that he will not bring to or disclose to
the Company or to its Subsidiaries or use in connection with his employment with
the Company, any trade secrets or proprietary information from any of his prior
employers or from any other person or entity.


7

--------------------------------------------------------------------------------





10.10.    Cooperation in Third-Party Disputes. At the request of the Company,
Executive shall cooperate with the Company and/or its Subsidiaries and each of
their respective attorneys or other legal representatives (collectively referred
to as “Attorneys”) in connection with any claim, litigation, or judicial or
arbitral proceeding which is now pending or may hereinafter be brought against
the Company and/or any of its Subsidiaries or affiliates by any third party.
Executive’s duty of cooperation shall include, but shall not be limited to, (a)
meeting with the Company’s and/or its Subsidiaries’ Attorneys by telephone or in
person at mutually convenient times and places in order to state truthfully
Executive’s knowledge of the matters at issue and recollection of events; (b)
appearing at the Company’s and/or its Subsidiaries’ and/or their Attorneys’
request (and, to the extent possible, at a time convenient to Executive that
does not conflict with the needs or requirements of Executive’s then-current
employer or personal commitments) as a witness at depositions, trials or other
proceedings, without the necessity of a subpoena, in order to state truthfully
Executive’s knowledge of the matters at issue; and (c) signing at the Company’s
request declarations or affidavits that truthfully state the matters of which
Executive has knowledge. Such services will be without additional compensation
regardless of whether Executive is or is not then employed by the Company or any
Subsidiary. The Company shall promptly reimburse Executive for Executive’s
actual and reasonable travel (except to the extent within Los Angeles County) or
other reasonable out-of-pocket expenses that Executive may incur in cooperating
with the Company and/or its Subsidiaries under this Section 10.10.
10.11.    Withholding Obligations. The Company, or any other entity making a
payment, may withhold and make such deductions from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld or deducted from time to time pursuant to any applicable law,
governmental regulation and/or order. The amount of compensation payable to
Executive pursuant to this Agreement shall be “grossed up” as necessary (on an
after-tax basis) to compensate for any additional social security withholding
taxes due as a result of Executive’s shared employment by the Company and any
Subsidiary.
10.12.    Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. A facsimile signature shall be deemed
to be the same as an original signature.
10.13.    Interpretation. Executive understands that this Agreement is deemed to
have been drafted jointly by the parties and that the parties had a reasonable
opportunity to retain legal counsel for such purpose. Any uncertainty or
ambiguity shall not be construed for or against any party based on attribution
of drafting to any party. “Including” means “including without limitation.”
Following a Change of Control, the Company shall have the burden of proof with
respect to any matter or determination.
10.14.    Headings. Titles or captions of Sections contained in this Agreement
are inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provisions hereof.
10.15.    Survival of Provisions. All other rights and obligations of the
parties hereto, other than those applicable by their express terms only during
the Agreement Term, shall survive any termination or expiration of this
Agreement or of Executive’s employment with the Company, and shall be fully
enforceable thereafter.
10.16.    Arbitration of Disputes. Executive has executed the Company’s standard
Dispute Resolution Agreement, which will continue to apply according to its
terms, including any disputes regarding this Agreement, except that the party
prevailing in any action with respect to this Agreement shall be entitled to its
reasonable attorneys’ fees in enforcing its rights hereunder.


8

--------------------------------------------------------------------------------





10.17.    Section 409A of the Code. This Agreement and all of Executive’s
employment arrangements, including bonus, severance, options, equity and other
benefits (collectively, Executive’s “Compensation”), whether granted before or
after the date hereof, are intended to comply with, and shall be construed and
interpreted in accordance with, Section 409A of the Code (including the related
regulations, “Section 409A”). Each party to this Agreement intends and agrees
that Executive’s Compensation shall be interpreted and modified to the minimum
extent necessary and to provide as near as possible the same economic benefit to
the Executive provided hereunder in the absence of such modification, as
mutually agreed by counsel for both parties, so as to avoid the imposition of
any excise tax under Section 409A. Some examples of the effects of Section 409A
are set forth on Schedule A. As a result, Executive will not be deemed to have
“earned” (and may forfeit) any Compensation based on the attainment of the
pre-established performance goals in relation to the Company’s audited financial
statements (even if required to be paid) that has not actually been paid before
the end of the clawback period of Section 954.
10.18.    Section 954 of the Dodd Frank Act. This Agreement and all other
Compensation of Executive are intended to comply with the “clawback obligations”
of Section 954 of the Dodd Frank Act (including the related regulations,
“Section 954”). If the Company’s financial statements must be restated, to the
extent and only to the extent required by Section 954 (if applicable), the
Company shall be entitled to recover from Executive, and Executive agrees to
promptly repay, any incentive-based compensation that has been paid, and
Executive shall not earn and shall forfeit any right to receive any
incentive-based compensation that has not been paid, which would not have been
earned under the restated financial statements.
10.19.    Medical Benefits. Notwithstanding anything to the contrary under this
Agreement, if at any time the Company cannot provide the health care benefits or
payments in lieu thereof contemplated by Section 5 or Section 7 of this
Agreement without violating applicable law (including Section 2716 of the Public
Health Service Act), such benefits and payments shall be revised by the Company
to provide Executive and his family with such benefits and/or such payments as
are permitted by law to provide Executive under the intended benefits of this
Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Douglas Emmett, Inc.                
/s/ Jordan Kaplan                
By:    Jordan Kaplan                 
Title:    Chief Executive Officer


Douglas Emmett Properties, LP


/s/ Jordan Kaplan    
By:    Jordan Kaplan            
Title:    Chief Executive Officer    


Executive
/s/ Kenneth Panzer
Kenneth Panzer






9

--------------------------------------------------------------------------------





Schedule A
Examples of Section 409A compliance issues




In determining whether Executive will receive any nonqualified deferred
compensation (as defined in Section 409A):


•
Any nonqualified deferred compensation which becomes payable as a result of
termination of:

◦
Executive’s employment or other service or similar conditions will not be due
unless and until that event meets the definition of “Separation from Service”
under Section 409A;

◦
Executive’s disability will not be due unless and until that event meets the
definition of “Disability” under Section 409A; and

◦
a Change of Control or similar event will not be due unless and until that event
meets the definition of a “change in the ownership or effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company
under Section 409A.

•
If on the date of Executive’s Termination of Service Executive is a “specified
employee” within the meaning of Section 409A and the Company is publicly traded,
to the extent required by Section 409A any nonqualified deferred compensation
which would otherwise be payable in the six months after Executive’s termination
will not be paid until the earlier of (i) the first day of the seventh month
following the date of Executive’s termination and (ii) Executive’s death.

•
Neither party will have any right to accelerate or defer any nonqualified
deferred Compensation except in compliance with Section 409A; any provision of
Executive’s Compensation which contains an election in violation of Section 409A
will be payable on the longer period specified.

•
If any payment is conditioned on the execution of a release, such payment may be
delayed to a date as late as 70 days following the payment event. All expense
reimbursements shall be subject to the following rules: (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided during one
calendar year may not affect the benefits provided during any other calendar
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the calendar year in which Executive incurs such expenses, and
Executive shall take all actions necessary to claim all such reimbursements on a
timely basis to permit the Company to make all such reimbursement payments prior
to the end of such period, and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

•
Each payment and each installment of any bonus or severance payment provided
under this Agreement shall be treated as a separate payment for purposes of
application of Section 409A.







10